Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 13-16, 18-27, 30 are currently under examination. Claims 1-12 and 17 are cancelled. Claims 27-29 are cancelled by examiner’s amendments. Claim 30 is a new dependent claim resulting from splitting the original claim 13 into the currently amended claim 13 and the new dependent claim 30.
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 12/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/GB2017/053262, filed 10/31/2017, is acknowledged. 
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to GREECE 20160100555, filed 10/31/2016, and to UNITED KINGDOM 1620494.3, filed 12/02/2016 are acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Withdrawn Objections/Rejections
The rejections under 35 U.S.C. 112(b) of claims 13-16, 18-26 are withdrawn in view of applicant’s arguments (on page 5) and/or amendments.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner' s amendment was given in an interview with Joan Chan on 03/02/2022 and 03/04/2022 with final authorization on 03/09/2022.

The application has been amended as follows: 

1.-12. (Cancelled)

13. (Currently Amended) A method of predicting a mortality risk or risk of a patient suffering a cardiovascular event, said method comprising: 
(a) using data gathered from a computer tomography (CT) scan along a length of a blood vessel to determine: 
	(i) calcium index (Calcium-i); and/or 
	(ii) fibrous plaque index (FPi); 
	and at least one of 
	(iii) fat attenuation index of perivascular adipose tissue (FAIPVAT); and/or
	(iv) perivascular water index (PVWi); 
	
 (b) comparing each of the values determined in (a) to a pre-determined cut-off value or using the absolute value of each variable determined in (a) in order to generate an output value that indicates the patient's mortality risk or risk of suffering a cardiovascular event.

14. (Previously Presented) The method according to claim 13, wherein both FAIPVAT and PVWi are determined in step (a).  

computer tomography scan along a length of the right coronary artery, left anterior descending artery, left circumflex artery, aorta, carotid arteries or femoral arteries. 
 
16. (Currently amended) The method according to claim 15 wherein the data is gathered from a computer tomography scan along a 4 cm length, starting 1 cm distally to the origin of the right coronary artery.  

17. (Canceled) -2-Application No.: 16/345165 Filing Date:April 25, 2019  

18. (Currently Amended) The method according to claim 13, wherein step (a) further comprises using the data gathered from a computer tomography scan along a length of a blood vessel to determine (v) fat attenuation index of epicardial adipose tissue (FAIEpAT) and (vii) volumetric perivascular characterization index (VPCI), and wherein the value of (v)  is included in step (b) of claim 13.
  
19. (Currently Amended) The method according to claim 13, wherein step (a) further comprises using the data gathered from a computer tomography scan along a length of a blood vessel to determine (EpAT-vol), 

20. (Previously Presented) The method according to claim 13, further comprising determining one or more of (viii) age and (ix) gender of the patient and wherein the value of (viii) and/or (ix) is included in step (b) of claim 13. 

(iv) are derived from Cox hazard or logistic regression models.


22. (Currently Amended) The method according to claim 13, wherein the cut-off points for each of (i) to (iv) are derived from receiver operating characteristic (ROC) curves. 

23. (Previously Presented) The method according to claim 13, wherein the output value is a continuous single valued function or a value that falls within one of three discrete brackets corresponding to low, medium and high risk of a cardiac event, cardiac death or all-cause mortality.  

24. (Previously Presented) The method according to claim 13, wherein the method is used to stratify patients according to their risk of all-cause or cardiac mortality.  

25. (Previously Presented) The method according to claim 13, wherein the patient has been diagnosed with vascular inflammation, or a condition known to be associated with vascular inflammation.  

26. (Currently Amended) The method according to claim 13, wherein the method is used to non-invasively monitor aortic aneurysms and/or carotid plaques, wherein said method does not include determining epicardial adipose tissue volume (EpAT-vol) or fat attenuation index of epicardial adipose tissue (FAIEpAT)

27-29. (Cancelled).

EpAT--) and wherein the value of (v) is included in step (b) of claim 13.
Allowable Subject Matter
Claims 13-16, 18-27, 30 are allowable.
Regarding independent claim 13, allowance is based on interpretations of the different indices as claimed have been made according to the description within the specification of USPGPub. Antoniades et al.  20190287276 A1 of the instant application, with  (i) “Calcium-index is defined as the total of volume of all voxels corresponding to local calcium within the wall of a vascular segment (>465 HU), divided by the total volume of the respective coronary segment” ([0067], (ii) “Fibrous plaque index is defined as the total volume of all voxels corresponding to fibrous tissue within the wall of a vascular segment (e.g. between 65 and 260 HU), divided by the total volume of the respective vascular segment” ([0066], (iii) regarding Perivascular adipose tissue Fat Attenuation Index (FAIPVAT) with “FAI indices are defined and described in detail in the present inventors' earlier patent publication WO2016/024128, the entire contents of which are incorporate by reference. In that publication FAI is referred to as the QR index” ([0065]) and found in WO2016/024128 “the quantified radiodensity index (QR) was defined as the average voxel radiodensity of the AT (adipose tissue) volume of interest (within the pre-specified window of -190 to -30 HU) in 3 dimensions” (p.30 2nd ¶) corresponding to the average attenuation of all voxels corresponding to PVAT (within the pre-specified threshold of -190 to -30 HU),  (iv) ” Perivascular Water Index (PVWi) was defined as the total volume of voxels of water within an attenuation window around the attenuation of water (-15 to +15 HU) within the perivascular space a pre-determined distance from the outer wall of the vessel (e.g. a radial distance equal to the diameter of the vessel) divided by the total perivascular volume” ([0013]), also understood as the fraction of everything but water in the perivascular volume, (v) “Epicardial adipose tissue Fat Attenuation .EpAT) refers to the average attenuation of all voxels corresponding to EpAT (within the pre-specified threshold of -190 to -30 HU)” ([0069]). 
As previously presented in the Office Action filed 09/29/2021, one of the closest prior art found is Suri (USPN 20120078099 A1; Pub.Date 03/29/2012; Fil.Date 10/05/2011) teaches performing imaging with vascular scan (Fig.1 and real time analysis of imaging data to provide a cardiovascular risk score (Fig.1 and [0011]-[0013] “Symptomatic vs. Asymptomatic classification of plaque in the vessel wall region” with “Cardiovascular risk score estimation, given the plaque vessel wall region” “where the Atherosclerotic plaque region in the Arterial Wall (Atherosclerotic Wall Region (AWR)) is semi-automatically or automatically or manually computed”). Suri suggest calcium as a main component of the plaque formation ([0049]) with the presence of a fibrous plaque cap and the presence of fat during the evolution of the plaque towards different fates.([0049]). However, Suri does not provide a specific definition or determination of the different indices as claimed in claim 13. Kakadiaris et al. (USPN 20100278405 A1; Pub.Date 11/04/2010; Fil.Date 11/13/2006) teaches the consideration of a risk stratification scoring rate for vulnerable patients considering multiple data including the traditional/conventional calcium scoring  ([0010] “conventional calcium scoring” [0011] scoring rate derived from imaging-based data, where the data includes information on fat, plaques, and/or other physiologically image-discernible structures) with calcium ([0034]) and fat ([0042], [0425] and [0475] for segmenting the normal attenuation range for normal fat tissues) and fibrous plaque ([0258]) for characterizing the different types of plaques without providing any indices as claimed and described by the instant disclosure. The calcium index is well-known in the art as disclosed by the Applicant as described by Dey et al. (USPN 20120243764 A1; Pub.Date 09/27/2012; Fil.Date 12/03/2010) ([0109] Agatson coronary calcium score as standard score for risk). However, no fibrous plaque index is found as prior art and neither a perivascular water index is found with a threshold or to quantify a score or a cardiovascular risk. Additionally, prior art discussed also the magnitude of fibrous plaque within the prior art with high density of fibrous plaque cap towards a stable plaque is reported by 
The examiner notes however that Pracon et al. (2011 Circulation J. 75:391-397; Pub.Date 2011) teaches the direct relation between the epicardial adipose tissue radiodensity to coronary atherosclerosis (Title, abstract and Fig.2) suggesting the epicardial adipose tissue attenuation index as already being known to be related to an increase risk for the subject to suffer a cardiovascular event. Therefore combining this index with known indices for calcium and/or for fibrous plaque as being indicative of atherosclerotic status and therefore placing the coronary artery at risk for plaque rupture or stenosis would be obvious to one of ordinary skill in the art to nd ¶ “EAT volume but not density was significantly increased in patients with inducible ischemia in each vessel territory).
The advantage of the present invention with independent claim 13 would be to quantify the risk of a patient to suffer a cardiovascular event leading to mortality or morbidity using a combination of stratified specific indices related to cardiovascular plaque/calcium deposit combined with at least perivascular fat or water density index. This will simplify the assessment of the patient cardiac/cardiovascular morbidity to mortality risk with possibility of appropriate treatment or monitoring based of the analysis of CT images of selected coronary artery within a cardiac region.  
Regarding the dependent claims 14-16, 18-26, and 30 the allowability of these dependent claims is due to their dependence from independent claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793